Citation Nr: 0816230	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for cystic acne.

2.	Entitlement to an increased initial evaluation for lichen 
simplex chronicus of the groin and bilateral thighs, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Jurisdiction of this case was 
transferred to the RO in Cleveland, Ohio.

The veteran testified before the undersigned at an April 2008 
video conference hearing.  A transcript of the hearing is of 
record.

The issue of entitlement to an increased initial evaluation 
for lichen simplex chronicus of the groin and bilateral 
thighs is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

In correspondence received on November 11, 2007, prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to service 
connection for cystic acne.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for cystic acne.  38 U.S.C.A.              § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2007).  The appellant has withdrawn the 
issue of service connection for cystic acne; hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this issue and the appeal is 
dismissed.


ORDER

The issue of entitlement to service connection for cystic 
acne is dismissed.


REMAND

The veteran indicated at his April 2008 video conference 
hearing before the Board that he has received treatment at a 
VA Dermatology Clinic in Cleveland, Ohio, since his October 
2007 VA examination.  A review of the record reveals that 
these treatment records are not associated with the claims 
file.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Thus, because the Board has identified outstanding 
VA records pertinent to the veteran's current claims on 
appeal, VA must undertake efforts to acquire such documents 
as these records may be material to his claims; a reasonable 
effort should be made to obtain such records.  See 38 
U.S.C.A. § 5103A(b).



Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA Dermatology Clinic 
treatment reports from the Cleveland 
VAMC, for the period from October 2007 
through the present.  A response, 
negative or positive, should be 
associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	Upon completion of the above, 
readjudicate the issue on appeal.  If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


